                                                                                                               
Exhibit 10.55
                                                                                                               
Contract No: 162493 AGREEMENT

     THIS AGREEMENT (the "Agreement") is made and entered into as of February
16, 2003 (the "Effective Date") between United Air Lines, Inc. ("UA") and UAL
Corporation ("UAL", UA and UAL sometimes collectively referred to as "United")
and Rono J. Dutta residing at 1044 Mohawk Rd, Wilmette, Illinois 60091
(sometimes referred to as "Executive").

     WHEREAS, Executive is presently an employee of UA (such position is
hereinafter referred to as the "Executive Position"), and may hold various
positions and directorships with UA, UAL, or subsidiaries or affiliates thereof;

     WHEREAS, United and Executive desire to fully settle and resolve any and
all issues arising out of Executive's employment with United and the termination
of his or her full time employment as an executive officer by United;

     WHEREAS, United wishes to retain certain limited services of Executive, and
Executive wishes to provide said services to United, in accordance with the
terms and conditions set forth herein; and

     WHEREAS, Executive has agreed in this Agreement to provide such services
and to release United from certain liabilities, as set forth in this Agreement,
arising out of Executive's ceasing to serve in the Executive Position;

NOW, THEREFORE, it is agreed by and between United and Executive as follows:

                   1. Relinquishment of Title; Continued Employment. Executive
hereby ceases to serve in the Executive Position, ffective as of the Effective
Date. Thereafter, Executive will continue to be actively employed by United, but
Executive will perform services for United by being "on call", including
testifying on behalf of United, and subject to such other assignments consistent
with Executive's experience and reasonably acceptable to Executive as may be
reasonably requested by either the person who is Executive's supervisor
immediately prior to the Effective Date (the "Supervisor") or the Supervisor's
successor; provided that such requests shall not unreasonably interfere with any
employment or business pursuits, including consulting, that Executive may be
engaged in from time to time.

                  2.   Time Period of Employment

     A. United agrees to employ Executive and Executive agrees to be employed by
United on the basis stated in Paragraph 1 from the Effective Date through the
earlier of (i) 11:59 p.m. of September 30, 2004 or (ii) the termination of this
Agreement and Executive's employment pursuant to Paragraph 4 hereof (such
period, the "Term").

     B. Notwithstanding the foregoing, if the Term ends pursuant to Paragraph
2(A)(ii) above, by virtue of the operation of Paragraph 4(A)(i), Executive's
beneficiaries will have the benefits accorded to the beneficiaries of an active
officer who dies.

         3. 
Compensation and Benefits
.

     A. Salary. Commencing on February 16, 2003 through the end of the Term,
United will pay Executive a monthly salary in the amount of $2,000.00. Such
payments will be made on the same schedule as salary payments are made to
actively employed officers of United from time to time, currently the 15th and
last day of each month. During the Term, Executive will not be entitled to any
increase nor subject to any decrease in such salary payments. Any amounts will
be prorated for any partial month. All payments made pursuant to this paragraph
3 will be subject to withholding for taxes and other purposes as required by
applicable law.

     B. Incentive Compensation. Executive will not be eligible for an award
under the Performance Incentive Plan or any successor plan for 2003 or any
subsequent year.

     C. Benefits. Notwithstanding what may be provided to other active employees
of United from time to time or whether Executive may have been covered by a
benefit plan prior to the Effective Date, the only benefits that Executive shall
be entitled to during the Term are as follows: (i) Free and Reduced Rate
Transportation. United shall provide to Executive and his eligibles free and
reduced rate transportation of the type granted to actively employed officers in
accordance with company regulations and officer travel policies as revised from
time to time.

(ii)
United Air Lines, Inc. Management, Administrative and Public Contact Defined
Benefit Pension "Plan"
. Executive shall continue to receive service credit under The Term. No
participation credit will be given under any defined qualified or non-qualified
benefit plan commencing on The Effective Date.

(iii) Management Medical/Dental. Executive and his or her eligible dependents
shall continue to be covered by the Management Medical/Dental Plan in the same
manner as other active management employees. In the event active management
employees are required to pay a portion of the premium or cost for coverage
under the Medical/Dental Plan, Executive shall be entitled to such coverage
provided he makes all required payments in a timely manner as determined by the
Plan Administrator of the Management Medical/Dental Plan.

(iv) Group Life Insurance. Executive shall continue to be covered by Group Life
Insurance including Contributory Life Insurance (if so covered) based on his or
her annual salary amount immediately prior to the Effective Date, on the same
basis as other active management employees, provided the appropriate payroll
deductions are authorized and in accordance with the terms of the policies.
 

(v) Officer's Accidental Death and Dismemberment Insurance. Executive's
Officer's Accidental Death and Dismemberment coverage will continue until the
end of the Term.

(vi) (a) Stock. Executive shall forfeit all vested and unvested stock options
granted under UAL's equity incentive plans (the "Equity Plans") prior to the
Effective Date. Executive shall forfeit any unvested restricted stock granted to
him or her pursuant to the Equity Plans.

      (b) Executive will not be eligible for any grants made under the Equity
Plans, or any successor plans, after the Effective Date.

(vii) Other Benefits. Executive will continue to be eligible to participate in
the Flexible Spending Account, and will be eligible for payroll savings bonds on
the same basis as other active employees. Executive will also be eligible to
utilize the Credit Union subject to its rules.

(viii) Vacation and Holidays. No vacation or holiday time will be accrued or
taken after the Effective Date. Executive forfeits any unused accrued vacation.

(ix) Outplacement Benefits. For a period of 12 months commencing on the
Effective Date Executive will be provided with outplacement assistance
appropriate to the Executive Position held by the Executive prior to the
Effective Date.

(x) Office Equipment. Executive shall return all office equipment, access
badges, parking cards, UATP cards, credit card, cellular telephones, pagers and
other wireless devices provided to him or her by United.

(xi) Disability Income Benefits. You will not be eligible for the Disability
Plan (the "LTD Plan").

     D. Each of the benefits enumerated in Paragraph 3(C) is subject to the
practices, rules, and regulations of United, as in effect from time to time.

     E. (i) Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by Executive hereunder,
when taken together with any payment or benefits received or to be received
pursuant to the terms of any other plan, arrangement or agreement with United,
or any affiliate thereof (all such payments and benefits being hereinafter
called "Total Payments") would be subject (in whole or part), to any excise tax
(the "Excise Tax") imposed under section 4999 of the Internal Revenue Code of
1986, as amended (the "Code"), then, the payments under Paragraph 3(A) shall
first be reduced and individual benefits under Paragraph 3(C) shall thereafter
be eliminated, to the extent necessary so that no portion of the Total Payments
is subject to the Excise Tax, but only if (A) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state
and local income taxes on such reduced Total Payments) is greater than or equal
to (B) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which Executive would be subject
in respect of such unreduced Total Payments); provided, however, that Executive
may elect to have individual benefits under Paragraph 3(C) eliminated prior to
any reduction of the cash payments under Paragraphs 3(A).

        (ii) For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a "payment" within the meaning of
section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
("Tax Counsel") reasonably acceptable to Executive and selected by the
accounting firm (the "Auditor") which was, immediately prior to the Effective
Date, United's independent auditor, does not constitute a "parachute payment"
within the meaning of section 280G(b)(2) of the Code (including by reason of
section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Tax Counsel, constitutes reasonable compensation for services actually
rendered, within the meaning of section 280G(b)(4)(B) of the Code, in excess of
the Base Amount (as defined in section 280G(b)(3) of the Code) allocable to such
reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of sections 280G(d)(3) and (4)
of the Code.

    F.  Air Transportation Safety and System Stabilization Act.

     (i) Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Executive
hereunder, when taken together with any payment or benefits received or to be
received pursuant to the terms of any other plan, arrangement, or agreement with
United, or any affiliate thereof which is, in the opinion of counsel selected by
United ("Counsel"), included in "Total Compensation" as defined by Section
104(b) of the Air Transportation Safety and System Stabilization Act (the "Act")
would, in the opinion of Counsel, exceed the limitation under Section 104(a) of
the Act, then the payments under Paragraph 3(A) included in Total Compensation
shall first be reduced and individual benefits under Paragraph 3(C) included in
Total Compensation shall thereafter be eliminated, provided, however, that
Executive may elect to have individual benefits under Paragraph 3(C) eliminated
prior to any reduction of the cash payments under Paragraph 3(A).

     (ii) Paragraph 3(F)(i) will not apply if (a) United does not apply for
Federal credit instrument under the Act by the deadline stipulated in the Act or
any amendment thereto or (b) if United does apply for a Federal credit
instrument under the Act by the deadline but such Federal credit instrument is
not actually issued to United for any reason other than because the Executive's
Total Compensation exceeds the limitation under Section 104(a) of the Act.

                   4. Termination of Employment Under Agreement.

     A. Non-Election of Executive. Executive's employment under this Agreement
shall terminate and Executive will no longer have the status of an active
employee of United and will no longer be entitled to any of the benefits of this
Agreement (including the entitlement to the payment and benefits described in
Paragraph 3(C), other than those required by law or otherwise vested), on the
happening of the earliest of the following events: (i) Executive's death;

(ii) Any material breach by Executive of Paragraph 6 or 9 hereof or the failure
by Executive to provide notice to United pursuant to Paragraph 4(B)(i) hereof;

(iii) Executive's termination for Cause (as defined below).

For purposes hereof, "Cause" shall mean (a) the willful and continued failure by
Executive to substantially perform Executive's duties with United (other than
any such failure resulting from Executive's incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to
Executive by the Supervisor, which demand specifically identifies the manner in
which the Supervisor believes that Executive has not substantially performed
Executive's duties, and Executive shall not have substantially performed within
a reasonable time after receipt of such notice, (b) the willful engaging by
Executive in conduct, including any conduct that is a violation of Executive's
duties set forth under Paragraph 7 or 8 hereof, which is demonstrably and
materially injurious to United or its subsidiaries, monetarily or otherwise or
(c) Executive's conviction for the commission of a felony. For purposes of
clauses (a) and (b) of this definition, no act, or failure to act, on
Executive's part shall be deemed "willful" unless done, or omitted to be done,
by Executive not in good faith and without reasonable belief that Executive's
act, or failure to act, was in the best interest of United.

     B. Election of Executive. (i) During the Term, if Executive elects to
terminate his or her employment for any reason, Executive will receive no
further payments under Paragraphs 3(A) above, and will no longer be entitled to
any benefits under Paragraph 3(C) (other than benefits required by law or
otherwise vested). Before Executive's election to terminate under this paragraph
can become effective, Executive must have provided United seven (7) days'
written notice of his election by registered mail addressed to the General
Counsel of United at its principal World Headquarters offices. Executive's
termination of employment will be as of the seventh (7th) day after receipt by
United of such notice, at which time he or she will no longer have the status of
an active employee of United (including the entitlement to benefits described in
Paragraph 3(C), other than benefits required by law or otherwise vested). (ii)
During the Term, if Executive takes a Competitive Position (as defined below)
with a Competitor (as defined below) upon agreeing to such employment, he:

(a) must immediately so notify United in writing by registered mail addressed to
the General Counsel of United at its principal World Headquarters offices;

(b) will be deemed to have elected to terminate his employment under this
Agreement (including the entitlement to benefits described in Paragraph 3(C))
effective as of the day Executive becomes employed by such Competitor; and

(c) will be entitled to no further compensation after such effective date.

For purposes of this Agreement, (1) "Competitor" means any airline or air
carrier or any company affiliated, directly or indirectly, with another airline
or air carrier and (2) "Competitive Position" means becoming employed by, a
member of the board of directors of, a consultant to, or to otherwise provide
services of any nature to a Competitor directly or indirectly. If during the
Term, Executive desires to provide services whether as a consultant, employee or
otherwise to a Competitor and requests that United consent to such provision of
such services, United will reasonably consider such request and will not
unreasonably withhold, delay or condition its consent. In the event United
consents to Executive's providing such services, there will not be a termination
of the Executive's employment under the Agreement pursuant to this Paragraph
4(B)(ii).

     C. Survival. Notwithstanding any termination of Executive's employment
under this Agreement, Executive shall continue to be bound by (1) the provisions
of Paragraphs 6 through 16 hereof, and (2) the provisions of Paragraph
4(B)(ii)(a) hereof.

                  5. Regulations. During his or her employment, Executive will
be governed by applicable United regulations, as in effect from time to time, to
the extent that such regulations are consistent with Executive's status as an
on-call employee.

                   6. Confidentiality.

A. For purposes of this Agreement "Confidential Information" shall mean and
include, but not be limited to, the kinds of services provided or proposed to be
provided by United to customers, the manner in which such services are performed
or offered to be performed, information concerning United's fleet plan, cost
structure, strategic plan, labor strategy, information concerning the creation,
acquisition or disposition of products and services, personnel information, and
other trade secrets and confidential or proprietary information concerning
United's business, but shall not include information which (I) is or becomes
generally available to the public other than as a result of a disclosure by
Executive, (II) was available to Executive on a non-confidential basis prior to
its disclosure by UAL or UA, or (III) becomes available to Executive on a
non-confidential basis from a person other than UAL, UA or their officers,
directors, employees or agents who is not otherwise bound by any confidentiality
obligations with respect to the information provided to Executive (the
"Confidential Information").

B. (i) Executive acknowledges that: (a) United's business is intensely
competitive and that Executive's employment by United has required and during
the Term may continue to require that Executive have access to and knowledge of
Confidential Information of United, (b) the direct or indirect disclosure of any
Confidential Information would place United at a disadvantage and would do
damage, monetary or otherwise, to United's business, and (c) the engaging by
Executive in any of the activities prohibited by this Paragraph 6 may constitute
improper appropriation or use of such Confidential Information. Executive
expressly acknowledges the trade secret status of the Confidential Information
and that the Confidential Information constitutes a protectible business
interest of United.

     (ii) Whether directly or indirectly, individually, as a director,
stockholder, owner, partner, employee, principal, or agent of any business, or
in any other capacity, during the Term of this Agreement and for the two (2)
year period thereafter, Executive shall not make known, disclose, furnish, make
available or utilize any of the Confidential Information, other than in the
proper performance of the duties contemplated under this Agreement. Executive
shall return any tangible Confidential Information, including photocopies,
extracts and summaries thereof, or any such information stored electronically on
tapes, computer disks, or in any other manner that Executive has in his
possession (a) on the Effective Date of this Agreement, (b) at the end of the
Term, and (c) at such time as United requests Executive to do so.

     (iii) Executive acknowledges and agrees that due to the confidential and
proprietary nature of the Confidential Information he or she possesses, a breach
or threatened breach by him or her of any of the provisions contained in this
Paragraph 6 will cause United irreparable injury. Therefore, in addition to any
other rights or remedies, Executive agrees that United shall be entitled to a
temporary, preliminary, and permanent injunction enjoining or restraining
Executive from any such violation or threatened violation, without the necessity
of proving the inadequacy of monetary damages or the posting of any bond or
security. Executive consents to jurisdiction for such enforcement in any state
or federal court in the State of Illinois.

     (iv) Executive further acknowledges and agrees that due to the uniqueness
of his services and confidential nature of the Confidential Information he or
she possesses, the covenants set forth herein are reasonable and necessary for
the protection of the business and goodwill of United.
Executive understands that it is United's intent to have this promise of
confidentiality enforced to its fullest extent. Accordingly, Executive and
United agree that, if any portion of this promise of confidentiality is
unenforceable, the court should still construe and enforce this promise of
confidentiality to the fullest extent permitted by law.

C. Executive agrees to keep the terms of and circumstances surrounding this
Agreement and of his or her working arrangement, as defined herein, confidential
except that the source and amount of his or her income may be revealed as
necessary for tax, loan purposes and the like.

                   7.  Non-Disparagement
.
A. Executive agrees not to make, or cause to be made, any statement, observation
or opinion, or communicate any information (whether oral or written, directly or
indirectly) that (a) accuses or implies that United and/or any of its parents,
subsidiaries and affiliates, together with their respective present or former
officers, directors, partners, shareholders, employees and agents, and each of
their predecessors, successors and assigns, engaged in any wrongful, unlawful or
improper conduct, whether relating to Executive's employment (or the termination
thereof), the business or operations of United, or otherwise; or (b) disparages,
impugns or in any way reflects adversely upon the business or reputation of
United and/or any of its parents, subsidiaries and affiliates, together with
their respective present or former officers, directors, partners, shareholders,
employees and agents, and each of their predecessors, successors and assigns.

B. United agrees not to willfully authorize any statement, observation or
opinion (whether oral or written, direct or indirect) that is materially
injurious to Executive and that (a) accuses or implies that Executive engaged in
any wrongful, unlawful or improper conduct relating to Executive's employment
with United or (b) disparages, impugns or in any way reflects adversely upon the
reputation of Executive.

C. Nothing herein shall be deemed to preclude Executive or United from providing
truthful testimony or information pursuant to subpoena, court order or similar
legal process.

                   8. Non-Solicitation of Employees: Executive agrees that
Executive will not, during the Term, directly or indirectly, for the benefit of
any Competitor (as defined in Paragraph 4(B) hereof) of United, solicit the
employment or services of, hire, or assist in the hiring of any person eligible
for the Performance Incentive Plan or any successor Plan. 9. Assent and Release.
     A. In consideration for the payments and benefits provided in this
Agreement, Executive hereby voluntarily, knowingly, willingly, irrevocably, and
unconditionally releases UA and UAL together with their respective parents,
subsidiaries and affiliates, and each of their respective officers, directors,
employees, representatives, attorneys and agents, and each of their respective
predecessors, successors and assigns (collectively, the "Releasees") from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts, and expenses of any
nature whatsoever, known or unknown, which against them Executive or his or her
successors or assigns ever had, now have or hereafter can, shall or may have
(either directly, indirectly, derivatively or in any other representative
capacity) by reason of any matter, fact or cause whatsoever arising from the
beginning of time to the date of this Agreement, including without limitation
all claims arising under Title VII of the Civil Rights Act of 1991, the federal
Age Discrimination in Employment Act of 1967 ("ADEA"), the Americans with
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974,
the Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, each as
amended; and all other federal, state or local laws, rules, regulations,
judicial decisions or public policies now or hereafter recognized, including but
not limited to the California Fair Employment and Housing Act, the Colorado
anti-discrimination laws, the Illinois Human Rights Act, the New Jersey Law
Against Discrimination and the New York City and State Human Rights Law, each as
amended. This release by Executive of the Releasees also includes, without
limitation, all claims arising under each employee pension, employee welfare,
and executive compensation plan of United now in effect or hereafter adopted,
except for any benefits to be provided to Executive under this Agreement or in
the normal course of Executive's employment through the Effective Date. It is
agreed that this paragraph shall survive termination of the Agreement. Nothing
in this Paragraph 9 shall affect or impair any right that Executive has to
either (1) indemnification pursuant to United's bylaws or applicable law or (2)
any vested benefit under United's employee benefit plans.

     B. Executive expressly acknowledges and agrees that, by entering into this
Agreement, Executive is waiving any and all rights or claims that he may have
arising under the ADEA, as amended, which have arisen on or before the date of
execution of this Agreement. Executive further expressly acknowledges and agrees
that: (i) In return for this Agreement, Executive will receive compensation
beyond that which he was already entitled to receive before entering into this
Agreement;

(ii) Executive has been advised by United to consult with an attorney before
signing this Agreement;

(iii) Executive was given a copy of this Agreement on or before February 20,
2003. Executive has been informed that Executive has not less than twenty-one
(21) days from February 20, 2003 within which to consider the Agreement and, if
Executive considers this Agreement for fewer than 21 days, then Executive agrees
that he has had a reasonable period of time to consider the Agreement; and

(iv) Executive was informed that Executive had seven (7) days following the date
of execution of the Agreement in which to revoke the Agreement. After seven (7)
days this Agreement will become effective, enforceable and irrevocable unless
written revocation is received by the undersigned from Executive on or before
the close of business on the seventh (7th) day after Executive executed this
Agreement. If Executive revokes this Agreement it shall not be effective or
enforceable and Executive will not receive the compensation or benefits
described in this Agreement.

     C. Waiver of Unknown Claims: It is the intention of Executive and United in
executing this Agreement that the same shall be effective as a bar to each and
every claim, demand and cause of action hereinabove specified. In furtherance of
this intention, Executive hereby expressly waives any and all rights and
benefits conferred upon Executive by the provisions of SECTION 1542 OF THE
CALIFORNIA CIVIL CODE, to the extent applicable to Executive, and expressly
consents that this Agreement shall be given full force and effect according to
each and all of its express terms and provisions, including as well those
related to unknown and unsuspected claims, demands and causes of action, if any,
as well as those relating to any other claims, demands and causes of action
hereinabove specified. SECTION 1542 provides: "A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR." Executive acknowledges that Executive
may hereafter discover claims or facts in addition to or different from those
which Executive now knows or believes to exist with respect to the subject
matter of this Agreement and which, if known or suspected at the time of
executing this Agreement, may have materially affected this settlement.

                  10. Non-Assignability; Assignment in the Event of Acquisition
or Merger. This Agreement and the benefits hereunder are not assignable or
transferable by Executive; the rights and obligations of United under this
Agreement will automatically be deemed to be assigned by United to any
corporation or entity into which United may be merged or consolidate.

                  11. Applicable Law. This Agreement shall be construed in
accordance with the laws of the State of Illinois, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by the laws of, the State of Illinois, without
regard to principles of conflict of laws.

                  12. Paragraph Reference. Any reference to paragraphs or
subparagraphs shall be references to paragraphs or subparagraphs of this
Agreement unless expressly stated otherwise.

                  13. Severability. If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect the other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or application in accordance with the essential intent
and purpose of this Agreement, and to this end the provisions of this Agreement
are declared to be severable. Moreover, if any one or more of the provisions
contained in this Agreement is held to be excessively broad as to duration,
scope, activity or subject, such provisions will be construed by limiting and
reducing them so as to be enforceable to the maximum extent compatible with
applicable law and with the essential intent and purpose of this Agreement.

                  14. Supersedes Prior Agreement(s). This Agreement supersedes
and voids any prior oral or written agreement relating in any way to Executive's
employment with UA or UAL which may have been entered into between the parties
hereto. Any change to this Agreement after the Effective Date must be in writing
and must be executed by UA, UAL and Executive.

                  15. No Mitigation. United agrees that Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to Executive by United pursuant to this Agreement. Furthermore, the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by Executive as the result of employment by
another employer, by retirement benefits, by offset against any amount claimed
to be owed by Executive to United, or otherwise.

                  16.  Arbitration. Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Chicago, Illinois, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect.
Executive consents to arbitration in Chicago, Illinois, as set forth above,
agrees that judgment may be entered in the courts of the State of Illinois on
any such arbitration award, consents to the jurisdiction of the courts of
Illinois, both state and federal, for the enforcement of any such arbitration
award and agrees not to disturb such choice of forum. Notwithstanding the above,
Executive further agrees that United may seek temporary, preliminary or
permanent injunctive relief to enforce the provisions contained in Paragraph 6,
without first proceeding to arbitration.

                  17. Representations by United. United hereby represents and
warrants to Executive that; (a) the execution, delivery and performance of this
Agreement by United have been duly authorized by all necessary actions by
United, (b) this Agreement has been duly executed and delivered by United to
Executive, and (c) this Agreement constitutes the valid and legally binding
obligation of United and is enforceable against United in accordance with its
terms.

United and Executive, having read and understood this Agreement and, having
consulted with others as appropriate, hereby agree to be bound by its terms.

                   18. No Administrative Claim. Executive hereby acknowledges
and agrees that nothing in this Agreement, nor any breach thereof, shall give
rise to administrative claim under sections 503 or 507 of the Bankruptcy Code
and further agrees that he will not assert an entitlement to such administrative
claim the Bankruptcy Court or any other judicial or arbitral forum.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of
February 19, 2003, at the World Headquarters of United Air Lines, Inc., 1200
East Algonquin Road, Elk Grove Twp., Illinois 60007.
 
 
 
  UAL CORPORATION
AND                                                                       
EXECUTIVE
UNITED AIR LINES, INC.
By: /s/ Glenn F.
Tilton                                                                                 
/s/ Rono J. Dutta
Name: Glenn F.
Tilton                                                                                   
Rono J. Dutta
Title: Chairman, President and
Chief Executive Officer